An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d    u   r   e   .




                                  NO. COA14-61

                      NORTH CAROLINA COURT OF APPEALS

                              Filed: 15 July 2014


STATE OF NORTH CAROLINA

      v.                                    Guilford County
                                            Nos. 10 CRS 94650
TEVIN ZAKAR CRITE                                12 CRS 84462, 64, 66—69
                                                 12 CRS 87109—10, 92372
                                                 13 CRS 72224


      Appeal by defendant from judgments entered 1 July 2013 by

Judge Susan E. Bray in Guilford County Superior Court.                Heard in

the Court of Appeals 30 June 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Kimberly N. Callahan, for the State.

      William D. Spence for defendant-appellant.


      BRYANT, Judge.


      Where a review of the record pursuant to Anders reveals

that defendant’s appeal contains no issues of arguable merit, we

affirm the judgment of the trial court.
                                         -2-
      On 1 July 2013, defendant Tevin Zakar Crite1 pled guilty to

six counts of obtaining property by false pretenses and one

count each of possession with intent to sell or deliver cocaine,

conspiracy to sell or deliver cocaine, possession with intent to

sell or deliver marijuana, possession with intent to sell or

deliver    a     counterfeit     controlled     substance,       breaking     and/or

entering, larceny, possession of stolen goods, and assault with

a deadly weapon inflicting serious injury.                       The trial court

consolidated       the   convictions     into   three       judgments,      imposing

consecutive active sentences of 25 to 42 months and 5 to 15

months, and a suspended sentence of 5 to 6 months and 18 months

of   supervised     probation.       Defendant      filed    a   pro   se    written

notice of appeal.

                          ______________________________

      At   the    outset,   we    must    address    the     State’s     motion    to

dismiss    the     appeal   and    defendant’s       petition      for      writ   of

certiorari.       On 10 July 2013, defendant filed a pro se document

captioned “Appeal Sentences and Charges/Plea Agreement” in the

trial court.       The document did not identify the court to which



1
  In judgment 10 CRS 94650, defendant’s first name is spelled
“Teven.” On defendant’s remaining judgments, his first name is
spelled “Tevin.”     Defendant, on his hand-written notice of
appeal, spelled his name as “Tevin.” As such, this appeal gives
defendant’s first name as “Tevin.”
                                            -3-
defendant appealed and did not include proof of service on the

State.     Defendant asserts that although the document does not

wholly comply with the requirements for written notice of appeal

in a criminal case established by N.C. R. App. P. 4, it evinces

his timely intent to appeal from the judgments, and he seeks a

belated appeal.

    “[W]hen        a    defendant     has    not       properly   given   notice     of

appeal, this Court is without jurisdiction to hear the appeal.”

State v. McCoy, 171 N.C. App. 636, 638, 615 S.E.2d 319, 320

(2005).     However, a writ of certiorari may be issued to permit

review of the judgments and orders of trial tribunals “when the

right to prosecute an appeal has been lost by failure to take

timely action[.]”         N.C. R. App. P. 21(a)(1) (2013).

    The State argues that the appeal should be dismissed and

the petition should be denied because defendant pled guilty and

only had a limited right to appeal.                    We note, however, that even

in guilty plea cases, a defendant convicted of a felony has a

statutory right to appellate review of certain aspects of the

judgment.     See       N.C.   Gen.   Stat.       §§    15A-1444(a1)—(a2)      (2013).

Further,    this       Court   has   the    authority      to   issue   its   writ   of

certiorari to permit belated appeals in guilty plea cases in

support of a defendant’s statutory right to appeal.                           State v.
                                          -4-
Mungo,    213     N.C.   App.   400,    404,    713    S.E.2d     542,     545    (2011).

Accordingly, because defendant failed to enter sufficient notice

of appeal, we allow the State’s motion to dismiss the appeal;

however,     we     exercise      our   discretion          and   grant     defendant’s

petition    for     writ   of     certiorari     to    permit      appellate       review

pursuant to N.C. R. App. 21 and N.C. Gen. Stat. § 7A-32(c)

(2013).

                           _____________________________

    Counsel appointed to represent defendant on appeal has been

unable to identify any issue with sufficient merit to support a

meaningful argument for relief on                    appeal and asks that this

Court     conduct    its    own     review      of    the     record      for    possible

prejudicial error.          Counsel has shown to the satisfaction of

this Court that he has complied with the requirements of Anders

v. California, 386 U.S. 738 (1967), and State v. Kinch, 314 N.C.

99, 331 S.E.2d 665 (1985), by advising defendant of his right to

file written arguments with this Court and providing him with

the documents necessary for him to do so.

    Defendant has not filed any written arguments on his own

behalf with this Court, and a reasonable time in which he could

have done so has passed.                In accordance with Anders, we have

fully examined the record to determine whether any issues of
                             -5-
arguable merit appear therefrom.   We have been unable to find

any possible prejudicial error and conclude that the appeal is

wholly frivolous.

    Affirmed.

    Judges STROUD and HUNTER, Robert N., Jr., concur.

    Report per Rule 30(e).